Citation Nr: 0300705	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1981 to April 
1983.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In a May 2002 decision, the 
Board found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  The 
Board then conducted additional development of the 
veteran's claim.  The veteran was sent copies of the newly 
obtained evidence and she was informed that she could 
submit additional evidence/argument or she could sign an 
enclosed form indicating that she had no further 
evidence/argument to submit.  In November 2002 the veteran 
signed and submitted this form to the Board, indicating 
that she had no further evidence or argument to submit.  
Accordingly, the veteran's claim is now ready for 
appellate review by the Board.


FINDING OF FACT

The veteran did not develop a psychosis within a year of 
discharge from service and there has been no demonstration 
by competent evidence that the veteran has a current 
chronic acquired psychiatric disorder due to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303,  3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim. 
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as the claimant's and VA 
respective development responsibilities.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issue of 
entitlement to service connection for an acquired 
psychiatric disorder has proceeded in accordance with the 
provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the 
types of evidence that could be submitted by her in 
support of her claim, and that which the VA would develop.  
She was notified by correspondence from the RO, including 
a detailed September 2002 letter to the veteran, by rating 
decisions, by a statement of the case (SOC), and by 
supplemental statements of the case, which notified her of 
specific requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   The Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate her claim, and that there is no 
reasonable possibility that further assistance would aid 
in substantiating it.

The veteran has provided testimony at hearings before a 
hearing officer at the RO and before a Member of the 
Board.  The veteran's service medical records have been 
obtained.  Post-service VA and private medical reports 
have also been obtained.  Furthermore, the veteran was 
provided VA examination in October 2002.  There is no 
indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal. 

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Additionally, specified diseases (i.e. psychoses) 
manifested to a compensable degree within the appropriate 
time period shall be granted service connection, even 
though there is no record of such disease in service.  38 
C.F.R. §§ 3.307, 3.309.  When a disability is not 
initially manifested during service or within an 
applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1113(b) (West 
Supp. 2002); 38 C.F.R. § 3.303(d).

The service medical records reveal that the veteran was 
evaluated by a psychiatric screening unit in February and 
March 1983.  The veteran reported feeling depressed 
because she had not received help in securing a transfer 
from her unit.  The examiner observed during the meeting 
that the veteran appeared agitated and angry rather than 
depressed.  On later evaluation the veteran denied 
feelings of depression.  A mixed (passive-aggressive) 
personality disorder, with sociopathy and impulsiveness, 
was diagnosed in March 1983.  The examiner noted that the 
veteran became easily frustrated and angered when her 
wishes were not met.  The veteran expressed anger by 
resisting demands by her superiors to perform, and through 
antisocial acting-out behavior.  The examiners stated that 
the veteran had a primary inherent personality defect 
which was not secondary to any disease or injury and that 
it had existed prior to entrance to service.  It was 
recommended that she be found not fit for service, and be 
discharged.  The veteran was discharged due to her 
personality disorder in April 1983.

A February 1999 lay statement from the veteran's husband 
indicates that the veteran is an emotional wreck with 
moments of uncontrollable anger.  He noted that mostly the 
veteran was just depressed.  He stated that he knew the 
veteran prior to service and that she had not been that 
way prior to service.

In a March 1999 letter, the veteran stated that she had no 
post service medical records to submit, as she did not 
have health insurance and had not been able to afford any 
medical treatment.  

The veteran appeared before a hearing officer at the RO in 
August 1999.  She testified that she had been treated at 
the VA Medical Center (VAMC) in Birmingham, Alabama soon 
after discharge from service.  

The RO obtained a July 1983 outpatient record from the 
Birmingham VAMC.  This record indicates that the veteran 
had been seen for a probable urinary tract infection.

A January 1999 outpatient record from W.J.L., M.D., 
indicates that the veteran complained of depression since 
1982.  Dr. L. indicated that he would refer the veteran to 
a psychiatrist.

Social Security Administration records dated from April to 
October 1999 reveal that the veteran had dysthymia, a 
personality disorder, and an oppositional disorder.

An April 1999 VA outpatient treatment record indicates 
that the veteran had depression.  VA outpatient records in 
December 1999 and January 2000 indicate that the veteran 
had major depression with psychotic features.  The January 
2000 record also indicates that the veteran had a possible 
personality disorder.

The veteran testified before the undersigned Member of the 
Board in December 2001.  The veteran asserted that she did 
not have depression prior to service.  She stated that she 
developed depression in service.  The veteran reported 
that her sister committed suicide during that time.

On VA examination in October 2002, the examiner noted that 
the veteran had been awarded Social Security Disability 
benefits in 1999 for depression and a personality 
disorder.  The examiner examined the veteran's claims file 
and examined the veteran.  The diagnoses included major 
depressive disorder, recurrent in partial remission, and 
dysthymic disorder.  The diagnoses also included 
schizotypal personality disorder.  The VA examiner noted 
that the veteran had been discharged from the Coast Guard 
because she had been found to be unsuitable for military 
life due to a personality disorder.  The VA examiner noted 
that the psychological report that served as the basis for 
the veteran's discharge noted that the veteran did not 
appear depressed.  It was noted that the problems that she 
encountered in the military related to interpersonal 
relationships, fearfulness, and difficulty accepting 
authority.  The veteran's current symptoms were noted to 
be similar to those that she experienced while in the 
military; that is she has difficulty maintaining 
interpersonal relationships and is fearful.  It was noted 
the veteran also has difficulty relating with authority 
figures.  Since the psychological examination that she 
received in the military did not identify any significant 
depressive symptoms, the VA examiner could not conclude 
that the veteran's current depression was related to the 
symptoms she experienced in the military.

The veteran and her husband maintain that the veteran's 
current acquired psychiatric disorder, depression, 
resulted from the veteran's active duty.  However, as lay 
persons they are not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, their statements and testimony do 
not constitute the required medical evidence of a nexus 
between the veteran's current psychiatric disorder and 
service.  

With respect to the veteran's diagnosed personality 
disorders, the Board notes that such disorders are 
considered to be congenital or developmental defects and 
are not considered to be diseases for which service 
connection may be granted.  38 C.F.R. § 3.303(c).

As noted above, the veteran was discharged from service 
for a personality disorder.  The service medical records 
do not indicate that the veteran acquired a chronic 
acquired psychiatric disorder in service.  The veteran was 
not shown to have an acquired psychiatric disorder within 
a year of discharge from service.  The record indicates 
that the first diagnosis of an acquired psychiatric 
disorder was made in April 1999, more than 15 years after 
discharge from service.  None of the post service medical 
records have indicated that the veteran's current 
depression/dysthymic disorder is related to service.  
Furthermore, the October 2002 VA psychiatric examiner, 
after an examination of the veteran and after a thorough 
examination of the veteran's medical records, including 
service medical records, could not conclude that the 
veteran's current psychiatric disability was related to 
service.  Accordingly, the Board finds that the 
preponderance of the evidence indicates that the veteran 
does not have a current acquired psychiatric disorder as a 
result of service and that service connection for an 
acquired psychiatric disorder is not warranted. 


ORDER

Entitlement to service connection for an acquired 
psychiatric disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

